Name: Council Directive 73/82/EEC of 26 March 1973 on the implementation of Article 18 of the Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-04-20

 Avis juridique important|31973L0082Council Directive 73/82/EEC of 26 March 1973 on the implementation of Article 18 of the Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 106 , 20/04/1973 P. 0007 - 0008 Greek special edition: Chapter 02 Volume 1 P. 0200 ++++COUNCIL DIRECTIVE OF 26 MARCH 1973 ON THE IMPLEMENTATION OF ARTICLE 18 OF THE DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 73/82/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY . HAVING REGARD TO THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ( 1 ) ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , AND IN PARTICULAR ARTICLE 18 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS OPERATIONS CARRIED OUT UNDER THE INWARD PROCESSING ARRANGEMENTS MAY GIVE RISE TO THE MARKETING OF MANUFACTURING SCRAP AND WASTE IN THE CUSTOMS TERRITORY OF THE COMMUNITY IF THE CONDITIONS FOR THEIR MARKETING LAID DOWN BY ARTICLES 14 AND 15 OF THE SAID DIRECTIVE ARE FULFILLED ; WHEREAS IN THE EVENT OF SUCH MARKETING OF SCRAP AND WASTE IN THESE CONDITIONS , THE IMPLEMENTATION OF ARTICLES 16 AND 17 OF THE SAID DIRECTIVE MAY BE OF SUCH A KIND AS TO ENDANGER THE ECONOMIC INTEREST OF THE OPERATIONS WHICH GAVE RISE TO THE GRANTING OF THE INWARD PROCESSING ARRANGEMENTS AND THUS PREVENT THE PURPOSE OF THE ARRANGEMENTS FROM BEING ACHIEVED , NAMELY TO CREATE THE MOST FAVOURABLE CONDITIONS FOR THE EXPORT OF COMPENSATING PRODUCTS ; WHEREAS AT PRESENT CERTAIN MEMBER STATES LEVY TAXES ON SCRAP AND WASTE BY APPLYING , IN ACCORDANCE WITH ARTICLE 35 OF THE SAID DIRECTIVE , CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES PERTAINING THERETO , WHILE OTHER MEMBER STATES MUST APPLY THE TAXATION RULES LAID DOWN IN ARTICLES 16 AND 17 OF THE SAID DIRECTIVE ; WHEREAS IT IS THEREFORE APPROPRIATE TO LAY DOWN STANDARD TAXATION LAWS AT COMMUNITY LEVEL FOR THE MARKETING OF MANUFACTURING SCRAP AND WASTE ; WHEREAS TAXATION ACCORDING TO THE SPECIAL CONDITIONS OF ARTICLE 18 OF THE SAID DIRECTIVE ALSO MAKES IT POSSIBLE TO SIMPLIFY THE ADMINISTRATIVE PROCEDURES FOR DETERMINING AND CALCULATING THE AMOUNT OF CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES RELATING TO SUCH SCRAP AND WASTE ; WHEREAS IT IS THEREFORE APPROPRIATE TO SETTLE THIS PROBLEM IMMEDIATELY WITHOUT THE PROPOSED SOLUTION HAVING ANY DETRIMENTAL EFFECT FOR THE TIME BEING ON THE IMPLEMENTATION OF OTHER PROVISIONS EXISTING AT NATIONAL LEVEL , WHICH MAY , AS LAID DOWN IN ARTICLE 35 OF THE SAID DIRECTIVE , REMAIN APPLICABLE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . WHERE SCRAP AND WASTE FROM PROCESSING CARRIED OUT UNDER THE INWARD PROCESSING ARRANGEMENTS ARE MARKETED IN ACCORDANCE WITH THE CONDITIONS SET OUT IN ARTICLES 14 ( 1 ) AND 15 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , THEY SHALL BE TAXED SUBJECT TO THE APPLICATION OF THE CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES PERTAINING TO THEM AT THE TIME WHEN THEY ARE PUT ON THE MARKET . 2 . WITH REGARD TO TAXATION LAID DOWN IN ( 1 ) ABOVE , MAXIMUM TAXES SHALL BE LEVIED ON THAT QUANTITY OF SCRAP AND WASTE WHICH CORRESPONDS PROPORTIONALLY TO THE QUANTITY OF OTHER COMPENSATING PRODUCTS EXPORTED . HOWEVER , PERSONS AUTHORIZED TO CARRY OUT INWARD PROCESSING MAY REQUEST THAT THESE SCRAP AND WASTE BE TAXED ACCORDING TO THE CONDITIONS OF ARTICLES 16 AND 17 OF THE DIRECTIVE REFERED TO IN ( 1 ) . ARTICLE 2 THE MEMBER STATES SHALL INTRODUCE THE MEASURES NECESSARY SO AS TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 1 JULY 1973 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1973 . BY THE COUNCIL THE PRESIDENT A . LAVENS